ORDER

PER CURIAM.
Appellants’ Suggestion For Rehearing En Banc and the response thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestion. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that the suggestion is granted and this case will be reheard by the Court sitting en banc.
It is FURTHER ORDERED, by the Court en banc, that the judgment of the court filed herein on January 29, 1993, is hereby vacated.
A future order will govern further proceedings.
RUTH BADER GINSBURG, Circuit Judge, did not participate in this matter.